United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 20-2471
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

             Justin Harold Love

   lllllllllllllllllllllDefendant - Appellant
      ___________________________

             No. 20-3138
     ___________________________

          United States of America

     lllllllllllllllllllllPlaintiff - Appellee

                        v.

                Norris Davison

   lllllllllllllllllllllDefendant - Appellant
                   ____________

 Appeals from United States District Court
 for the Southern District of Iowa - Eastern
               ____________
                             Submitted: June 14, 2021
                               Filed: June 24, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, ARNOLD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Justin Love and Norris Davison pleaded guilty to conspiring to distribute
methamphetamine, see 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846, and Davison
pleaded guilty to distributing methamphetamine as well. See id. § 841(a)(1),
(b)(1)(A). Both appeal from the sentence that the district court1 imposed. We affirm.

       In calculating Love's Guidelines sentencing range, a presentence investigation
report recommended that the district court apply a two-level enhancement under
USSG § 2D1.1(b)(12) for maintaining a drug premises and a three-level enhancement
under USSG § 3B1.1(b) for being a manager or supervisor in the conspiracy. The
district court overruled Love's objections to these enhancements and determined that
his Guidelines range was 168–210 months' imprisonment. Without the enhancements,
Love's Guidelines range would have been 97–121 months' imprisonment, though he
faced a statutory minimum of 120 months. See 21 U.S.C. § 841(b)(1)(A). The district
court varied down from the Guidelines range and sentenced Love to 130 months in
prison.

      Love maintains that the district court erroneously applied the two
enhancements. We need not decide whether Love is correct because, even if he is, any
error was harmless. In arriving at its sentence, the district court reviewed the

      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                         -2-
sentencing considerations found in 18 U.S.C. § 3553(a). After pronouncing sentence,
the court stated that it was "the same sentence that I would have imposed regardless
of how the sentencing guideline issues were resolved" because it was "looking to the
conduct and using that conduct to inform a sentence both giving respect to the
guidelines and making sure that the guidelines don't overrepresent the seriousness of
the criminal behavior." So the court made it abundantly plain that the sentence was
based on matters independent of the Guidelines. "We have repeatedly held that an
error in applying the guidelines is harmless if the district court in explaining the
sentence 'makes clear that the judge based the sentence . . . on factors independent of
the Guidelines.'" United States v. Williams, 968 F.3d 907, 912 (8th Cir. 2020)
(quoting United States v. McGee, 890 F.3d 730, 737 (8th Cir. 2018)).

      Turning to Davison's appeal, the district court determined that his Guidelines
range was 188–235 months' imprisonment and sentenced him to 188 months. Davison
contends that the district court "simply believe[d]" that the Guidelines were
reasonable and failed to exercise its discretion independent of them, which amounted
to an abuse of discretion. After reviewing the transcript of the sentencing hearing
ourselves, we disagree. The district court expressly recognized that, though the
Sentencing Guidelines were important, they were "not in any way controlling." It also
considered many of the § 3553(a) considerations including the seriousness of
Davison's offense and his personal history. Of course, the court need not
mechanically recite each of these considerations, see United States v. Vera-Gutierrez,
964 F.3d 733, 738 (8th Cir. 2020), but to remove any doubt the court noted that it had
considered each of them. The court simply determined, based on its consideration of
§ 3553(a), that Davison's case was a typical one for which a sentence within the
Guidelines range was appropriate. We see no abuse of discretion here.

      Affirmed.
                       ______________________________



                                         -3-